

EXHIBIT 10.6
LEASE
ARTICLE 1
Reference Information


1.1    Reference Information. Reference in this Lease to any of the following
shall have the meaning set forth below:
Effective Date:
August 26, 2019.
Lot:








Premises:
The parcel of land known as 400 Wood Road, Braintree, Massachusetts, more
particularly described on Exhibit A attached hereto.


The building situated on the Lot (the “Building”).


Landlord:
HRP Wood Road, LLC, a Delaware limited liability company
Address of Landlord:
c/o Hilco Redevelopment Partners
99 Summer Street, Suite 1110
Boston, MA 02110
Tenant:
Haemonetics Corporation, a Massachusetts corporation
Address of Tenant:
400 Wood Road
Braintree, MA 02184
Term Commencement Date:
The Effective Date of this Lease.
Term Expiration Date:
October 31, 2019
Extension Terms:
See Section 2.3
Monthly Fixed Rental Rate: 
   During Original Term: 
   During Extension Terms:


Additional Rent:










None
See Section 2.3


All sums, charges, and other amounts which Tenant is obligated to pay to
Landlord under this Lease other than Monthly Fixed Rental Rate.
Rent:
Monthly Fixed Rental Rate and Additional Rent.



1

--------------------------------------------------------------------------------




Permitted Uses:
All existing uses conducted at the Premises as of the Effective Date, including,
without limitation, any general office, research and development, laboratory
(including medical laboratory), and/or storage uses, including, but not limited
to, administrative offices, and other lawful uses reasonably related to or
incidental to such specified uses.
Security Deposit:
None.
Broker:
Business Days
None.
All days except Saturdays, Sundays, and all legal holidays in which government
offices in the Town of Braintree, Massachusetts, are closed.

1.2    Exhibits. The following Exhibits are attached to and incorporated in this
Lease:
Exhibit A: Description of the Lot
Exhibit B: Description of the 355 Wood Road Lot


ARTICLE 2    
Premises and Term


2.1    Premises; Appurtenant Rights; As-Is Purchase; Release.
(a)    Premises. Landlord hereby leases the Premises to Tenant and Tenant hereby
leases the Premises from Landlord, subject to any and all existing encumbrances
and other matters of record and subject to the terms and provisions of this
Lease.
(b)    Appurtenant Rights. During the Term, Tenant, and its employees,
contractors, and vendors, shall have, as appurtenant to the Premises and at no
additional cost, except as provided in Section 7.2 hereof, the exclusive right
to use the Lot for access to and egress from the Premises and for the parking of
vehicles in the parking areas located thereon.
(c)    “As-Is” Purchase of the Lot and the Building; Release. The parties
acknowledge that this Lease arises out of Tenant’s conveyance of the Lot and
Building to Buyer on the Effective Date pursuant to that certain Purchase and
Sale Agreement, dated as of July 9, 2019, by and between Tenant, as seller, and
Landlord, as buyer (as amended, the “PSA”), and that Tenant has been in
possession of the Premises prior to such conveyance. Without limiting any other
provision of the PSA, Landlord hereby acknowledges and agrees that the
provisions of Sections 12.d and 12.e thereof remain binding upon Landlord as the
Buyer under the PSA, but the foregoing shall not affect or limit Tenant’s
obligations set forth in this Lease.








2

--------------------------------------------------------------------------------




2.2    Term. TO HAVE AND TO HOLD for an original term (the “Original Term”)
beginning on the Term Commencement Date and continuing until the Term Expiration
Date, unless sooner terminated and subject to extension as hereinafter provided
(the Original Term and any exercised Extension Terms, the “Term”).
2.3    Options to Extend Term. Tenant shall have the following options to extend
the term of this Lease for the Extension Terms set forth below, provided (i) no
Event of Default shall exist at the time such option is exercised and (ii)
Tenant shall give timely notice to Landlord of its exercise of such option as
provided below. All of the terms and provisions of this Lease shall be
applicable during each Extension Term except that the Monthly Fixed Rental Rate
shall be as set forth below and Tenant shall have no option to extend the term
of the Lease beyond the last Extension Term set forth below.
Extension Term I:
 
By notice given at least thirty (30) days prior to the commencement of each
extension included in Extension Term I, Tenant may extend the Term in one or two
month increments (as Tenant shall elect) through December 31, 2019. The Monthly
Fixed Rental Rate during Extension Term I shall be $0.00.
 
 
 
Extension Term II:
 
Tenant may extend the Term for the one (1) month period beginning January 1,
2020, and ending January 31, 2020, by notice given from Tenant to Landlord prior
to December 1, 2019. The Monthly Fixed Rental Rate during Extension Term II
shall be $100,000.00. Pursuant to Article 4, the Monthly Fixed Rental Rate for
Extension Term II shall be payable on or before January 1, 2020.
 
 
 
Extension Term III:
 
Tenant may extend the Lease for the one (1) month period beginning February 1,
2020, and ending February 29, 2020, by notice given from Tenant to Landlord
prior to January 1, 2019. The Monthly Fixed Rental Rate during Extension Term
III shall be $200,000.00. Pursuant to Article 4, the Monthly Fixed Rental Rate
for Extension Term III shall be payable on or before February 1, 2020.
 
 
 
Extension Term IV:
 
If, because of Force Majeure, the space to which Tenant intends to relocate at
125 Summer Street, Boston, Massachusetts, will not be ready for its occupancy by
March 1, 2020, Tenant may extend the Term for the one (1) year period commencing
March 1, 2020, and ending February 28, 2021, by notice given from Tenant to
Landlord prior to February 1, 2020. The Monthly Fixed Rental Rate during
Extension Term IV shall be $167,167.00. Pursuant to Article 4, the Monthly Fixed
Rental Rate for Extension Term IV shall be payable on or before the first
calendar day of each month.



3

--------------------------------------------------------------------------------




Notwithstanding the foregoing or any other provision of this Lease, Tenant shall
have the right to terminate this Lease at any time prior to October 31, 2019, or
during any Extension Term by giving at least thirty (30) days’ prior notice to
Landlord, provided that any termination effective during Extension Term IV shall
require at least ninety (90) days’ prior notice, and the date specified in such
notice shall be the Term Expiration Date. Upon any such termination, Rent for
any partial calendar month of the Term shall be prorated, and any prepaid rent
applicable to the period after such termination shall be refunded by Landlord to
Tenant within ten (10) days following the date of such termination.
ARTICLE 3    
Condition of Premises


3.1    Condition of Premises. Tenant agrees to accept the Premises in its “as
is” condition as of the Term Commencement Date, and Landlord shall have no
obligation to perform any work or construction to prepare the Premises for
Tenant. If Tenant shall desire to perform any work or construction, the same
shall be done only in accordance with this Lease.
ARTICLE 4    
Fixed Rent


4.1    The Fixed Rent. Tenant shall pay rent to Landlord at Hilco Redevelopment
Partners, 5 Revere Drive, Suite 320, Northbrook, IL 60062, Attn: Michael Bauer
or at such other place or to such other person or entity as Landlord may direct
by not less than thirty (30) days’ prior notice to Tenant from time to time, at
the Monthly Fixed Rental Rate set forth in Article 1, in advance on the first
day of each calendar month included in the Term. Rent for any partial calendar
month of the Term shall be prorated.
Tenant shall pay, as Additional Rent, a late charge equal to five percent (5%)
of the amount of any Fixed Rent or other charges not paid within five (5) days
of the date due hereunder.
ARTICLE 5    
Real Estate and Other Taxes


5.1    Real Estate Taxes. As Additional Rent, Tenant shall pay to Landlord all
real estate taxes, levies, fees, water and sewer rents and charges which imposed
or levied upon or assessed against the Premises (collectively “taxes and
assessments” or if singular “tax or assessment”) pro-rated for only such portion
of the Term of this Lease included therein. Real Estate Taxes for purposes of
this Article 5 shall exclude any assessments made for betterments by the
municipality.
All payments shall be made by Tenant as provided in Article 8.
ARTICLE 6    
Insurance.


6.1    Tenant’s Insurance. Tenant shall maintain throughout the Term the
following insurance:








4

--------------------------------------------------------------------------------




(a)    Commercial General Liability Insurance covering claims of bodily injury,
personal injury and property damage arising out of Tenant’s operations and
contractual liabilities, including coverage formerly known as broad form, on an
occurrence basis, with limits of $1,000,000 each occurrence and $2,000,000
annual aggregate and excess/umbrella limit of $5,000,000.00.
(b)    Automobile Liability Insurance covering the ownership, maintenance, and
operations of any automobile or automotive equipment, whether such auto is
owned, hired, or non-owned. Tenant shall maintain insurance with a combined
single limit for bodily injury and property damage of not less than the
equivalent of $1,000,000 per accident. Limits can be satisfied through the
maintenance of a combination of primary and umbrella policies. Such insurance
shall cover Tenant against claims for bodily injury, including death resulting
therefrom, and damage to the property of others caused by accident regardless of
whether such operations are performed by Tenant, Tenant’s agents, or by any one
directly or indirectly employed by any of them. Tenant’s automobile liability
insurance shall be endorsed to add Landlord and Landlord’s property manager as
additional insureds.
(c)    Commercial Property Insurance covering all furnishings, fixtures,
equipment, and other personal property and effects of Tenant and of all persons
claiming through Tenant which from time to time may be on the Premises or on the
Lot. Such insurance shall be written on an “all risks” basis for physical loss
or damage, for the full replacement cost value (subject to reasonable deductible
amounts) without deduction for depreciation of the covered items and in amounts
that meet any co-insurance clauses of the policies of insurance, and shall
include coverage for damage or other loss caused by fire or other peril,
including vandalism and malicious mischief, theft, water damage, including
sprinkler leakage, bursting or stoppage of pipes, and explosion, and providing
business interruption coverage for a period of one year.
(d)    Worker’s Compensation insurance as required by applicable law and
Employer’s Liability insurance with limits of at least $1,000,000.
(e)    Such increased amounts of the insurance required to be carried by Tenant
under this Section 6.1, and such other types and amounts of insurance covering
the Premises and Tenant’s operations therein, as may be reasonably requested by
Landlord, but not in excess of the amounts and types of insurance then being
required by landlords of buildings comparable to, and in the vicinity of, the
Premises.
(f)    The insurance required to be maintained by Tenant shall (i) be issued by
an insurance company that has an A.M. Best rating of not less than A-VIII; and
(ii) be in form and content reasonably acceptable to Landlord. In the event that
Tenant receives any notice of cancellation or material changes to the insurance
policies required under this Lease, Tenant shall notify Landlord of the same
within five (5) days after Tenant’s receipt of such notice.  Tenant’s Commercial
General Liability Insurance and Automobile Liability Insurance shall (a) name
Landlord, Landlord’s property management company and Landlord’s mortgagee (the
“Additional Insured Parties”) as additional insureds; and (b) be primary
insurance as to all claims thereunder and provide that any insurance carried by
Landlord is excess and non-contributing with Tenant’s insurance.  Tenant shall
deliver to Landlord, on or before the Term Commencement Date and at least
fifteen (15) days before the expiration dates thereof, certificates from
Tenant’s insurance






5

--------------------------------------------------------------------------------




company on the forms currently designated “ACORD 28” (Evidence of Commercial
Property Insurance) and “ACORD 25-S” (Certificate of Liability Insurance) or the
equivalent.  Attached to the ACORD 25-S (or equivalent) there shall be a blanket
Additional Insured endorsement or a specific endorsement naming the Additional
Insured Parties as additional insureds which shall be binding on Tenant’s
insurance company. If Tenant fails to comply with the foregoing insurance
requirements or to deliver to Landlord the certificates or evidence of coverage
required herein, Landlord, in addition to any other remedy available pursuant to
this Lease or otherwise, may, but shall not be obligated to, obtain such
insurance and Tenant shall pay to Landlord on demand the premium costs thereof,
plus an administrative fee of ten percent (10%) of such cost. It is expressly
understood and agreed that the foregoing minimum limits of liability and
coverages required of Tenant’s insurance shall not reduce or limit the
obligation of the Tenant to indemnify the Landlord as provided in this Lease.
All policies required herein shall use occurrence based forms.
6.2    Landlord’s Insurance. Landlord shall maintain throughout the Term the
following insurance:
(a)    Commercial general liability insurance for any injury to person or
property occurring on the Premises, in such amounts and with such deductibles as
are typically carried by owners of properties similar to the Premises in the
Braintree, Massachusetts, area;
(b)    All risk fire and casualty insurance on a replacement value, together
with rental loss coverage and, if Landlord so elects, flood coverage to the
extent the same is available, insuring the Building and its rental value, with
such deductibles, if any, as are typically carried by owners of properties
similar to the Premises in the Braintree Massachusetts, area; and
(c)    At Landlord’s option, insurance against loss or damage from sprinklers
and from leakage or explosions or cracking of boilers, pipes carrying steam or
water, or both, pressure vessels or similar apparatus, in the so‑called “broad
form”, in such amounts and with such deductibles as are typically carried by
owners of properties similar to the Premises in the Braintree, Massachusetts,
area, and insurance against such other hazards and in such amounts as may from
time to time be required by any bank, insurance company or other lending
institution holding a mortgage on the Building.
6.3    Tenant Reimbursement of Insurance Taken Out by Landlord. As Additional
Rent, Tenant shall from time to time reimburse Landlord for Landlord’s costs
incurred in maintaining the insurance provided pursuant to Section 6.2 pursuant
to Article 8.
6.4    Requirements Applicable to Insurance Policies. All policies for insurance
required under the provisions of this Article 6 shall be obtained from
responsible companies qualified to do business in the Commonwealth of
Massachusetts and in good standing therein, Tenant agrees to furnish Landlord
with insurance company certificates of all such insurance prior to the beginning
of the Term hereof and of each renewal policy at least thirty (30) days prior to
the expiration of the policy it renews. Tenant agrees to give Landlord at least
twenty (20) days’ prior written notice of any cancellation of any such insurance
policies.
6.5    Waiver of Subrogation. All property insurance which is carried, or
required to be carried under this Lease, by either party with respect to the
Premises or to furniture, furnishings,




6

--------------------------------------------------------------------------------




fixtures or equipment therein or alterations or improvements thereto, shall
include provisions which deny to the insurer acquisition by subrogation of
rights of recovery against the other party to the extent such rights have been
waived by the insured party prior to occurrence of loss or injury, insofar as,
and to the extent that, such provisions may be effective without making it
impossible to obtain insurance coverage from responsible companies qualified to
do business in the Commonwealth of Massachusetts (even though extra premium may
result therefrom) and without voiding the insurance coverage in force between
the insurer and the insured party. On reasonable request, each party shall be
entitled to have duplicates or certificates of policies containing such
provisions. Each party hereby waives all rights of recovery against the other
for loss or injury to the extent that the waiving party is covered by property
insurance carried by it or required to be carried by it under this Lease.
ARTICLE 7    
Utilities


7.1    Utilities. Tenant shall pay directly to the applicable provider all
charges for gas, electricity and other utilities or services used or consumed at
the Premises, and shall pay to Landlord, in accordance with Article 8, all
charges for water and sewer, whether called charge, tax, assessment, fee or
otherwise, including, without limitation, water and sewer use charges and taxes,
if any, such charges, if paid by Landlord. Landlord shall not be liable for any
interruption or failure in the supply of any such utilities to the Premises
unless caused by the negligence or willful misconduct of Landlord or its
employees, agents, representatives, or contractors. All utilities in the name of
the Tenant as of Effective Date shall remain in the name of the Tenant during
the Term of this Lease.
7.2    Expenses. Tenant shall pay to Landlord all of Landlord’s costs and
expenses incurred under Article 9, exclusive of any such costs and expenses for
any capital improvement to or replacement of any part of the Building or the Lot
or for any capital improvements or items of expense properly chargeable to
“capital account” under generally accepted accounting principles (but, subject
to the provisions of Section 6.5 hereof, including any such capital improvement
or replacement to the extent necessitated by the grossly negligent or willful
acts or omissions of Tenant occurring during the Term of this Lease and not
having been in existence as of the time of the commencement of the Term of this
Lease). In addition, Tenant shall pay a property management fee payable to
Landlord or Landlord’s property manager equal to $4,000 per month, pro-rated for
any partial month during the Term.
ARTICLE 8    
Payments on Account


Tenant shall pay to Landlord, as Additional Rent, all amounts to be paid by
Tenant pursuant to Articles 5, 6 and 7. Tenant shall make the payment under this
Article 8 for the Original Term on the Effective Date. Thereafter, at the
commencement of Extension Terms I, II, and III, if and as applicable, Tenant
shall pay to Landlord such amounts as Landlord may reasonably determine will be
sufficient to provide, in the aggregate, funds adequate to pay all amounts to be
paid by Tenant pursuant to Articles 5, 6 and 7, for the applicable Extension
Term, within five (5) Business Days following Tenant’s receipt of Landlord’s
written statement therefor (an “Estimated Expense Statement”). Landlord shall
deliver to Tenant Estimated Expense Statements for Extension Term






7

--------------------------------------------------------------------------------




IV quarterly, with the first such Estimated Expense Statement to be given no
later than ten (10) days prior to the commencement of Extension Term IV. Tenant
shall pay the amount set forth in each Estimated Expense Statement within five
(5) Business Days following Tenant’s receipt of the same. Within sixty (60) days
following the end of the Term, Landlord shall deliver to Tenant a final
statement showing the actual payments due under this Article 8 and the payments
made by Tenant under this Article 8. Any balance owed by Tenant for payments due
under this Article 8 shall be paid by Tenant to Landlord within ten (10) days
after Tenant’s receipt of such final statement, and any excess payments paid by
Tenant shall be paid by Landlord to Tenant within ten (10) days after Landlord’s
delivery of such final statement. Additional Rent payable under this Article 8
for any partial month or partial quarter, as the case may be, shall be prorated.
The provisions of this Article 8 shall survive the expiration or termination of
this Lease.
ARTICLE 9    
Landlord’s Covenants


9.1    Building Maintenance. Subject to Articles 10 and 11, Landlord shall
maintain and repair so as to keep the same in good, safe and operating
condition, the exterior walls (exclusive of glass and doors and exclusive of the
interior surfaces of the exterior walls, all of which Tenant shall maintain and
repair), roof, foundation, structural supports of the Building and the heating,
plumbing, electrical, air‑conditioning, mechanical, life safety and other
systems of the Building.
9.2    Lot Maintenance. Subject to Section 10.2 and Article 11, Landlord shall
maintain and repair so as to keep the same in a good and safe condition, the
non-building areas of the Lot, including, without limitation, parking areas, and
Landlord shall clean and provide snowplowing for the same, but excluding
landscaping, which Tenant shall cause to be maintained pursuant to its
landscaping services contract in accordance with Section 10.2 below.
ARTICLE 10    
Tenant’s Covenants


10.1    Use. Tenant shall use the Premises only for the Permitted Uses and shall
maintain all licenses and permits necessary for Tenant’s business operations at
the Premises (as opposed to licenses and permits necessary for the real property
constituting the Premises, for which Tenant shall not be responsible), at
Tenant’s sole expense.
10.2    Repair and Maintenance. Except as otherwise provided in Articles 9 and
11, Tenant shall keep the interior, non-structural portions of the Premises in a
clean condition and otherwise in substantially the same condition as existed on
the Effective Date, wear and tear, casualty and condemnation, and matters for
which Landlord is responsible hereunder, excepted. Notwithstanding the foregoing
or anything to the contrary contained in this Lease, except as provided in
Section 7.2, in no event shall Tenant be obligated to perform, or pay the costs
of, any capital improvement to or replacement of any part of the Premises or for
any capital improvements or items of expense properly chargeable to “capital
account” under generally accepted accounting principles. Tenant shall maintain
its own janitorial contract to clean all interior areas of the Premises and
shall keep in a safe, secure and sanitary condition all trash and rubbish
temporarily stored at the Premises and shall arrange for and be responsible for
all of the costs of a trash and rubbish removal service in connection with
Tenant’s use of the Premises. During the Term,




8

--------------------------------------------------------------------------------




provided the same is reasonably acceptable to Landlord, Tenant, at its expense,
shall maintain its current contract, or a similar contract, for landscaping
services for the Lot.
10.3    Compliance with Law and Insurance Requirements. Tenant shall comply with
all legal requirements applicable to its use of the Premises; provided, however,
that Tenant shall not be obligated to perform any capital improvement to or
replacement of any part of the Premises unless any such capital improvement or
replacement is necessitated by the grossly negligent or willful acts or
omissions of Tenant occurring during the Term of this Lease and not having been
in existence as of the time of the commencement of the Term of this Lease.
Tenant shall not dump, flush, or in any way introduce any hazardous substances
or any other toxic substances into the septic, sewage or other waste disposal
system serving the Premises, or generate, store or dispose of hazardous
substances in or on the Premises or dispose of hazardous substances from the
Premises to any other location, except in accordance with the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. §6901 et seq., the
Massachusetts Hazardous Waste Management Act, M.G.L. c.21C, as amended, the
Massachusetts Oil and Hazardous Material Release Prevention and Response Act,
M.G.L. c. 21E, as amended, and all other applicable codes, regulations,
ordinances and laws. Tenant shall notify Landlord of any incident which would
require the filing of a notice under Chapter 232 of the Acts of 1982 and shall
comply with the orders and regulations of all governmental authorities with
respect to zoning, building, fire, health and other codes, regulations,
ordinances or laws applicable to the Premises. “Hazardous substances” as used in
this Lease shall mean “hazardous substances” as defined in the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended, 42
U.S.C. §9601 and regulations adopted pursuant to said Act.
Tenant will provide Landlord, from time to time upon Landlord’s request (but no
more than one time during the Original Term or any Extension Term), with all
records and information regarding any hazardous substances maintained on the
Premises by Tenant.
Landlord shall have the right to make such inspections as Landlord shall
reasonably elect from time to time to determine if Tenant is complying with this
Section.
Except for the Permitted Uses, in no event shall any activity be conducted by
Tenant on the Premises which may give rise to any cancellation of any insurance
policy or make any insurance unobtainable.
10.4    Tenant’s Work. Tenant shall not make any installations, alterations,
additions or improvements in or to the Premises, including, without limitation,
any apertures in the walls, partitions, ceilings or floors, without on each
occasion obtaining the prior written consent of Landlord. Any such work so
approved by Landlord shall be performed only in accordance with plans and
specifications therefor approved by Landlord. Tenant shall procure at Tenant’s
sole expense all necessary permits and licenses before undertaking any work on
the Premises and shall perform all such work in a good and workmanlike manner
employing materials of good quality and so as to conform with all applicable
zoning, building, fire, health and other codes, regulations, ordinances and laws
and with all applicable insurance requirements. If requested by Landlord, Tenant
shall furnish to Landlord prior to the commencement of any such work a bond or
other security acceptable to Landlord assuring that any work by Tenant will be
completed in accordance with the approved plans and specifications. Tenant shall
keep the Premises at all times free of liens




9

--------------------------------------------------------------------------------




for labor and materials. Tenant shall employ for such work only contractors
approved by Landlord and shall require all contractors employed by Tenant to
carry worker’s compensation insurance in accordance with statutory requirements
and comprehensive public liability insurance covering such contractors on or
about the Premises in amounts that at least equal the limits set forth in
Article 1 and to submit certificates evidencing such coverage to Landlord prior
to the commencement of such work. Landlord may inspect the work of Tenant at
reasonable times and give notice of observed defects. Notwithstanding the
foregoing, Landlord acknowledges that Tenant shall make such modifications to
the Premises as are necessary in connection with the Tenant vacating the
Premises at the end of the Lease Term, provided such modifications shall be
subject to Landlord’s reasonable approval.
10.5    Indemnity. Subject the provisions of Section 6.5 and Section 12.8, and
except to the extent caused by the negligence or willful misconduct of Landlord
or its employees, agents, representative, or contractors, Tenant shall defend,
with counsel appointed by Tenant’s insurer or otherwise approved by Landlord,
all actions against Landlord, any member, partner, trustee, stockholder,
officer, director, employee or beneficiary of Landlord, holders of mortgages
secured by the Premises and any other party having an interest in the Premises
(the “Landlord Indemnified Parties”) with respect to, and shall pay, protect,
indemnify and save harmless, to the extent permitted by law, all Landlord
Indemnified Parties from and against, any and all liabilities, losses, damages,
costs, expenses (including reasonable attorneys’ fees and expenses), causes of
action, suits, claims, demands or judgments of any nature to the extent arising
from (a) injury to or death of any person, or damage to or loss of property,
occurring in the Premises, or (b) the negligence or willful misconduct of Tenant
or its employees, agents, representatives, contractors, licensees, or
sublessees.
Subject the provisions of Section 6.5 and Section 12.8, and except to the extent
caused by Tenant or its employees, agents, representatives, contractors,
licensees, or sublessees, Landlord shall defend, with counsel appointed by
Landlord’s insurer or otherwise approved by Tenant, all actions against Tenant,
and any partner, member, trustee, stockholder, officer, director, employee or
beneficiary of Tenant, (the “Tenant Indemnified Parties”) with respect to, and
shall pay, protect, indemnify and save harmless, to the extent permitted by law,
all Tenant Indemnified Parties from and against, any and all liabilities,
losses, damages, costs, expenses (including reasonable attorneys’ fees and
expenses), causes of action, suits, claims, demands or judgments of any nature
to the extent arising from the negligence or willful misconduct of Landlord or
its employees, agents, representatives, contractors, licensees, or sublessees.
10.6    Landlord’s Right to Enter. Tenant shall permit Landlord and its agents
to enter into the Premises at reasonable times to examine the Premises, make
such repairs and replacements as Landlord is required to make under this Lease
or otherwise may elect to make, and show the Premises to prospective tenants,
lenders, investors, and advisors and to keep affixed in suitable places notices
of availability of the Premises. Except in emergencies, Landlord shall provide
Tenant with reasonable (but not less than twenty-four (24) hours) prior oral
notice of entry. In connection with any such entry for non-emergency work
performed during Tenant’s normal business hours, Landlord shall use reasonable
efforts not to unreasonably interfere with Tenant’s use of the Premises. Except
in the case of emergencies, Tenant shall have the right to accompany Landlord
and/or its agents, representatives, or contractors during any entry onto the
Premises by Landlord or its agents, representatives, or contractors. In
addition, in connection with any entry to








10

--------------------------------------------------------------------------------




show the Premises to prospective tenants, lenders, investors, and advisors,
Landlord shall comply with any reasonable privacy and security protocols
established by Tenant for its laboratory space to ensure the confidentiality of
any proprietary information.
10.7    Personal Property at Tenant’s Risk. All furnishings, fixtures,
equipment, effects and property of every kind of Tenant and of all persons
claiming by, through or under Tenant which may be on the Premises, shall be at
the sole risk and hazard of Tenant and if the whole or any part thereof shall be
destroyed or damaged by fire, water or otherwise, or by the leakage or bursting
of water pipes, steam pipes, or other pipes, by theft or from any other cause,
no part of said loss or damage shall be charged to or to be borne by Landlord,
except that Landlord shall in no event be indemnified or held harmless or
exonerated from any liability to Tenant for any injury, loss, damage or
liability not covered by Tenant’s insurance to the extent prohibited by law.
10.8    Payment of Landlord’s Cost of Enforcement. Tenant shall pay, within
thirty (30) days following Tenant’s receipt of Landlord’s demand therefor,
Landlord’s expenses, including reasonable attorney’s fees, incurred in enforcing
any obligation of Tenant under this Lease or in curing any default by Tenant
under this Lease as provided in Section 12.4.
10.9    Yield Up. At the expiration of the Term, Tenant shall surrender all keys
to the Premises, remove all of its trade fixtures and personal property in the
Premises, remove all Excluded Equipment (as defined the PSA) that it has elected
to retain pursuant to Section 2 of the PSA, remove such installations and
improvements made by Tenant after the Effective Date as Landlord may have
required to be removed at the expiration of the Term at the time of Landlord’s
consent to such installations and improvements, and all Tenant’s signs wherever
located, remove in accordance with applicable laws any and all hazardous
substances used, stored, or generated by Tenant in connection with its business
operations at the Premises, and repair all damage caused by such removal
(subject to the terms of this Section 10.9), and yield up the Premises
(including all installations and improvements made by Tenant except for trade
fixtures) broom-clean and in the same condition which Tenant is obliged to keep
and maintain the Premises under this Lease. Any property not so removed by
Tenant within seven (7) days following Landlord’s notice to Tenant of such
failure of removal shall be deemed abandoned and may be removed and disposed of
by Landlord in such manner as Landlord shall determine and Tenant shall pay
Landlord the entire cost and expense incurred by it in effecting such removal
and disposition. Landlord acknowledges that the sign structures on the Lot have
been in place for a number of years. Tenant agrees to use commercially
reasonable efforts to minimize any damage to the sign structures caused by the
removal of Tenant’s signs or other identification of Tenant therefrom. Tenant
agrees to provide Landlord with the scope of work for the removal of Tenant’s
signs from such sign structures before Tenant commences such removal. If,
despite using such commercially reasonable efforts, any of Tenant’s signs or
other identification of Tenant cannot be removed from the associated sign
structure without damage to such sign structure, then such sign structure may
not be removed by Tenant, and the parties shall agree upon a process to remove
the sign without removing the sign structure causing as little damage thereto as
reasonably possible.
10.10    Estoppel Certificate. Upon not less than five (5) Business Days’ prior
notice by Landlord, Tenant shall execute, acknowledge and deliver to Landlord a
statement in writing certifying that this Lease is unmodified and in full force
and effect and that, except as stated therein, Tenant has no knowledge of any
defenses, offsets or counterclaims against its obligations to pay




11

--------------------------------------------------------------------------------




Rent and to perform its other covenants under this Lease (or, if there have been
any modifications that the same is in full force and effect as modified and
stating the modifications and, if there are any defenses, offsets or
counterclaims, setting them forth in reasonable detail), the dates to which Rent
has been paid and a statement that, to Tenant’s knowledge, Landlord is not in
default hereunder (or if in default, the nature of such default, in reasonable
detail). Any such statement delivered pursuant to this Section 10.10 may be
relied upon by any prospective purchaser or mortgagee of the Building.
10.11    Landlord’s Expenses Regarding Consents. Tenant shall reimburse Landlord
promptly on demand for all reasonable legal and other expenses incurred by
Landlord in connection with all requests by Tenant for consent or approval
hereunder.
10.12    Rules and Regulations. Tenant shall comply with such reasonable Rules
and Regulations as may be adopted from time to time by Landlord to provide for
the beneficial operation of the Lot and Building, provided prior written notice
of such Rules and Regulations is given by Landlord to Tenant.
10.13    Holding Over. Tenant shall vacate the Premises immediately upon the
expiration or sooner termination of this Lease. If Tenant retains possession of
the Premises or any part thereof in violation of the immediately preceding
sentence without Landlord’s express consent, Tenant shall pay Landlord during
such period of holdover Monthly Fixed Rental at the monthly rate of the greater
(a) 150% of the Monthly Fixed Rental Rate that would be payable under the Lease
during the applicable holdover period if Tenant had properly exercised its
applicable extension right, (b) 150% of Monthly Fixed Rental Rate last in effect
for the time Tenant thus remains in possession and (c) $125,000.00 per month.
The provisions of this Section do not exclude Landlord’s rights of re‑entry or
any other right hereunder, including without limitation, the right to remove
Tenant through summary proceedings for holding over beyond the expiration of the
term of this Lease. If Tenant (a) holds over beyond the expiration or
termination of Extension Term II, and such holdover continues for more than
twenty-nine (29) days following the expiration or termination of Extension Term
II or (b) otherwise holds over after expiration or termination of this Lease and
such holdover continues or otherwise exists after February 29, 2020, then, in
either case, Tenant shall also be responsible for all of Landlord’s indirect or
consequential damages arising from such holdover.


10.14    Assignment and Subletting. Tenant shall not assign, transfer, mortgage
or pledge this Lease or grant a security interest in Tenant’s rights hereunder
or sublease (which term shall be deemed to include the granting of concessions
and licenses and the like) all or any part of the Premises or suffer or permit
this Lease or the leasehold estate hereby created or any other rights arising
under this Lease to be assigned, transferred or encumbered, in whole or in part,
whether voluntarily, involuntarily or by operation of law, or permit the
occupancy of the Premises by anyone other than Tenant. Any attempted assignment,
transfer, mortgage, pledge, grant of security interest, sublease or other
encumbrance, except with prior written approval thereof from Landlord, shall be
void. No assignment, transfer, mortgage, grant of security interest, sublease or
other encumbrance, whether or not approved, and no indulgence granted by
Landlord to any assignee or sublessee, shall in any way impair the continuing
primary liability (which after an assignment shall be joint and several with the
assignee) of Tenant hereunder, and no approval in a particular instance shall be
deemed to be a waiver of the obligation to obtain Landlord’s approval in any
other case.






12

--------------------------------------------------------------------------------




10.15    Overloading and Nuisance. Tenant shall not injure, overload, deface or
otherwise harm the Premises, commit any nuisance, permit the emission of any
objectionable noise, vibration or odor, make, allow or suffer any waste or make
any use of the Premises which is improper, offensive or contrary to any law or
ordinance or which will invalidate any of Landlord’s insurance.
ARTICLE 11    
Casualty or Taking


11.1    Termination. In the event that greater than twenty-five (25) percent of
the Building or the Lot shall be taken by any public authority or for any public
use (a “Taking”) then this Lease may be terminated by Tenant effective on the
effective date of the Taking. In the event that the Premises shall be destroyed
or damaged by fire or casualty (a “Casualty”) and if Landlord’s architect,
engineer or contractor shall determine that it will require in excess of
forty-five (45) days from the date of the Casualty to restore the Premises, this
Lease may be terminated by either Landlord or Tenant by notice to the other
within thirty (30) days after the casualty; provided, however, that if the
Premises is partially damaged or destroyed by fire or casualty, such that the
remainder of the Premises can be safely occupied, Landlord shall not have the
right to terminate this Lease, and Tenant shall have the option, at its sole
discretion, to occupy such remainder of the Premises, in which event a just
proportion of Rent shall be abated. In the case of a Taking, such election,
which may be made notwithstanding the fact that Landlord’s entire interest may
have been divested, shall be made by the giving of notice by Landlord or Tenant
to the other within thirty (30) days after Landlord or Tenant, as the case may
be, shall receive notice of the Taking.
11.2    Restoration. In the event of a Taking or a Casualty, if neither Landlord
nor Tenant exercises the election to terminate provided in Section 11.1, this
Lease shall continue in force and a just proportion of Rent, according to the
nature and extent of the damages sustained by the Premises, but not in excess of
an equitable portion of the net proceeds of insurance recovered by Landlord
under the rental insurance carried pursuant to Section 6.2, shall be abated
until the Premises, or what may remain thereof, shall be put by Landlord in
proper condition for use subject to zoning and building laws or ordinances then
in existence, which, unless Landlord or Tenant has exercised its option to
terminate pursuant to Section 11.1, Landlord covenants to do with reasonable
diligence at Landlord’s expense. Landlord’s obligations with respect to
restoration shall not require Landlord to expend more than the net proceeds of
insurance recovered or damages awarded for such Casualty or Taking and made
available for restoration by Landlord’s mortgagees. “Net proceeds of insurance
recovered or damages awarded” refers to the gross amount of such insurance or
damages less the reasonable expenses of Landlord in connection with the
collection of the same, including without limitation, fees and expenses for
legal and appraisal services.
11.3    Award. Irrespective of the form in which recovery may be had by law, all
rights to damages or compensation shall belong to Landlord in all cases. Tenant
hereby grants to Landlord all of Tenant’s rights to such damages and
compensation and covenants to deliver such further assignments thereof as
Landlord may from time to time request.
ARTICLE 12    
Default


12.1    Events of Default. If:


13

--------------------------------------------------------------------------------




(a)    Tenant shall default in the performance of any of its obligations to pay
the Fixed Rental, Additional Rent or any other sum payable hereunder and if such
default shall continue for five (5) days after notice from Landlord designating
such default;
(b)    if within thirty (30) days after notice from Landlord to Tenant
specifying any other default or defaults Tenant has not commenced diligently to
correct the default or defaults so specified or has not thereafter diligently
pursued such correction to completion;
(c)    if any assignment for the benefit of creditors shall be made by Tenant;
(d)    if Tenant’s leasehold interest shall be taken on execution or other
process of law in any action against Tenant;
(e)    if a lien or other involuntary encumbrance is filed against Tenant’s
leasehold interest, and is not discharged or bonded over of record within ten
(10) days thereafter;
(f)    if a petition is filed by Tenant for liquidation, or for reorganization
or an arrangement or any other relief under any provision of the Bankruptcy Code
as then in force and effect; or
(g)    if an involuntary petition under any of the provisions of said Bankruptcy
Code is filed against Tenant and such involuntary petition is not dismissed
within thirty (30) days thereafter,
then, and in any of such cases, Landlord and the agents and servants of Landlord
lawfully may, in addition to and not in derogation of any remedies for any
preceding breach of covenant, immediately or at any time thereafter in
accordance with applicable law, enter into and upon the Premises or any part
thereof in the name of the whole, or mail a notice of termination addressed to
Tenant, and repossess the same as of Landlord’s former estate and expel Tenant
and those claiming through or under Tenant and remove its and their effects
without being deemed guilty of any manner of trespass and without prejudice to
any remedies which might otherwise be used for arrears of rent or prior breach
of covenant, and upon such entry or mailing as aforesaid this Lease shall
terminate, Tenant hereby waiving all rights of redemption, if any, to the extent
such rights may be lawfully waived.
12.2    Remedies. In the event that this Lease is terminated under any of the
provisions contained in Section 12.1, (a) Tenant shall pay forthwith to Landlord
all amounts payable by Tenant to Landlord under this Lease up to the date of
such termination, and (b) in lieu of all damages beyond the date of such
termination, Tenant shall pay forthwith to Landlord, as full and final
liquidated damages, an amount equal to the total Rent reserved for the remainder
of the then-current Term (prorated on a daily basis); provided, however, that if
such termination occurs during Extension Term IV, the total amount of Rent
reserved for the remainder of Extension Term IV shall be deemed to be the lesser
of (i) the Rent which would have been payable hereunder if this Lease had not
been terminated for the period from the date of such termination until the
expiration of Extension Term IV (prorated on a daily basis), and (ii) the Rent
which would have been payable hereunder if this Lease had not been terminated
for a period of ninety (90) days immediately following the date of such
termination (prorated on a daily basis), and Tenant shall surrender the Premises
in accordance with Section 10.9.






14

--------------------------------------------------------------------------------




12.3    Remedies Cumulative. Except as otherwise expressly provided herein, any
and all rights and remedies which Landlord may have under this Lease and at law
and equity shall be cumulative and shall not be deemed inconsistent with each
other, and any two or more of all such rights and remedies may be exercised at
the same time to the greatest extent permitted by law. 
12.4    Landlord’s Right to Cure Defaults. At any time following ten (10) days’
prior notice to Tenant (except in cases of emergency when no notice shall be
required), Landlord may (but shall not be obligated to) cure any default by
Tenant under this Lease, and whenever Landlord so elects, all costs and expenses
incurred by Landlord, including reasonable attorneys’ fees, in curing a default
shall be paid by Tenant to Landlord as Additional Rent on demand, together with
interest thereon at the rate provided in Section 12.7 from the date of payment
by Landlord to the date of payment by Tenant.
12.5    Effect of Waivers of Default. Any consent or permission by Landlord to
any act or omission which otherwise would be a breach of any covenant or
condition herein, or any waiver by Landlord of the breach of any covenant or
condition herein, shall not in any way be held or construed (unless expressly so
declared) to operate so as to impair the continuing obligation of any covenant
or condition herein, or otherwise operate to permit the same or similar acts or
omissions except as to the specific instance. The failure of Landlord to seek
redress for violation of, or to insist upon the strict performance of, any
covenant or condition of this Lease shall not be deemed a waiver of such
violation nor prevent a subsequent act, which would have originally constituted
a violation, from having all the force and effect of an original violation. The
receipt by Landlord of rent with knowledge of the breach of any covenant of this
Lease shall not be deemed to have been a waiver of such breach by Landlord or of
any of Landlord’s remedies on account thereof, including its right of
termination for such default.
12.6    No Accord and Satisfaction. No acceptance by Landlord of a lesser sum
than the Fixed Rental, Additional Rent or any other charge then due shall be
deemed to be other than on account of the earliest installment of such rent or
charge due, unless Landlord elects by notice to Tenant to credit such sum
against the most recent installment due. Any endorsement or statement on any
check or any letter accompanying any check or payment as rent or other charge
shall not be deemed an accord and satisfaction, and Landlord may accept such
check or payment without prejudice to Landlord’s right to recover the balance of
such installment or pursue any other remedy under this Lease or otherwise.
12.7    Interest on Overdue Sums. If Tenant fails to pay Fixed Rental,
Additional Rent or any other sum payable by Tenant to Landlord by the due date
thereof (i.e., the due date disregarding any requirement of notice from Landlord
or any period of grace allowed to Tenant), the amount so unpaid shall bear
interest at a variable rate (the “Delinquency Rate”) equal to four percent (4%)
in excess of the base rate (prime rate) of Bank of America from time to time in
effect commencing with the due date and continuing through the day on which
payment of such delinquent payment with interest thereon is paid. If such rate
is in excess of any maximum interest rate permissible under applicable law, the
Delinquency Rate shall be the maximum interest rate permissible under applicable
law
12.8    No Consequential Damages. Notwithstanding anything to the contrary
contained in this Lease, except as provided in Section 10.13, in no event shall
Landlord or any Landlord








15

--------------------------------------------------------------------------------




Related Party ever be liable to Tenant or any Tenant Related Party for loss of
profits, loss of business, or indirect, consequential, or punitive damages
suffered by Tenant or any Tenant Related Party from whatever cause, and in no
event shall Tenant or any Tenant Related Party ever be liable to Landlord or any
Landlord Related Party for loss of profits, loss of business, or indirect,
consequential, or punitive damages suffered by Landlord or any Landlord Related
Party from whatever cause.
ARTICLE 13    
Mortgages


13.1    Rights of Mortgage Holders. No Fixed Rental, Additional Rent or any
other charge shall be paid more than ten (10) days prior to the due date thereof
and payments made in violation of this provision shall (except to the extent
that such payments are actually received by a mortgagee in possession or in the
process of foreclosing its mortgage) be a nullity as against such mortgagee and
Tenant shall be liable for the amount of such payments to such mortgagee.
In the event of any act or omission by Landlord which would give Tenant the
right to terminate this Lease or to claim a partial or total eviction, Tenant
shall not exercise any such right (a) until it shall have given notice, in the
manner provided in Section 14.1, of such act or omission to the holder of any
mortgage encumbering the Premises whose name and address shall have been
furnished to Tenant in writing, at the last address so furnished, and (b) until
a reasonable period of time for remedying such act or omission shall have
elapsed following the giving of such notice, provided that following the giving
of such notice, Landlord or such holder shall, with reasonable diligence, have
commenced and continued to remedy such act or omission or to cause the same to
be rendered.
In the event any proceedings are brought for the foreclosure of, or in the event
of exercise of the power of sale under, any mortgage now or hereafter
encumbering the Premises, Tenant shall attorn to the purchaser upon such
foreclosure or sale or upon any grant of a deed in lieu of foreclosure and
recognize such purchaser as Landlord under this Lease.
13.2    Superiority of Lease; Option to Subordinate. Unless Landlord exercises
the option set forth below in this Section 13.2, this Lease shall be superior to
and shall not be subordinate to any mortgage on the Premises. Landlord shall
have the option to subordinate this Lease to any mortgage of the Premises
provided that the holder of record thereof enters into a non-disturbance
agreement with Tenant in such holder’s customary form. Tenant agrees to execute
and deliver any appropriate instruments necessary to carry out the agreements
contained in this Section 13.2.
ARTICLE 14    
Miscellaneous Provisions


14.1    Notices from One Party to the Other. All notices required or permitted
hereunder shall be in writing and addressed, if to Tenant, at the Address of
Tenant or such other address as Tenant shall have last designated by notice in
writing to Landlord and, if to Landlord, at the Original Address of Landlord or
such other address as Landlord shall have last designated by notice in writing
to Tenant. Notices shall be sent via a nationally recognized overnight courier
or by






16

--------------------------------------------------------------------------------




United States Postal Service registered or certified mail. Any notice shall be
deemed duly given when delivered or tendered for delivery at such address.
Landlord’s Initial Address for Notices:


c/o Hilco Redevelopment Partners
Suite 1110
99 Summer Street
Boston, MA 02110
Attn: Ben Spera and Andrew Chused


c/o Hilco Global
Suite 320
5 Revere Drive
Northbrook, IL 60062
Attn: Eric Kaup


Nutter McClennen & Fish LLP
155 Seaport Boulevard
Boston, MA 02210
Attn: Michael Scott


Tenant’s Initial Address for Notices:
Haemonetics Corporation
400 Wood Road
Braintree, MA 02184-9114
Attention:  Senior Vice President, Global Business Services


Haemonetics Corporation
400 Wood Road
Braintree, MA 02184-9114
Attention:  Executive Vice President, General Counsel


14.2    Quiet Enjoyment. Landlord agrees that upon Tenant’s paying the rent and
performing and observing the terms, covenants, conditions and provisions on its
part to be performed and observed, Tenant shall and may peaceably and quietly
have, hold and enjoy the Premises during the term without any manner of
hindrance or molestation from Landlord or anyone claiming under Landlord,
subject, however, to the terms of this Lease.
14.3    Lease Not to be Recorded; Notice of Lease. Tenant agrees that it will
not record this Lease or a notice of this Lease.
14.4    Bind and Inure; Limitation of Landlord’s Liability. The obligations of
this Lease shall run with the land, and this Lease shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. No owner of the Premises shall be liable




17

--------------------------------------------------------------------------------




under this Lease except for breaches of Landlord’s obligations occurring while
owner of the Premises. The obligations of Landlord shall be binding upon the
assets of Landlord which comprise the Premises but not upon other assets of
Landlord. No individual partner, trustee, stockholder, officer, director,
employee or beneficiary of Landlord shall be personally liable under this Lease
and Tenant shall look solely to Landlord’s interest in the Premises in pursuit
of its remedies upon an event of default hereunder, and the general assets of
Landlord and its partners, trustees, stockholders, officers, employees or
beneficiaries of Landlord shall not be subject to levy, execution or other
enforcement procedure for the satisfaction of the remedies of Tenant.
14.5    Acts of God. In any case where either party hereto is required to do any
act, delays caused by or resulting from acts of God, war, civil commotion, fire,
flood or other casualty, labor difficulties, shortages of labor, materials or
equipment, government regulations, unusually severe weather, or other causes
beyond such party’s reasonable control (“Force Majeure”) shall not be counted in
determining the time during which work shall be completed, whether such time be
designated by a fixed date, a fixed time or a “reasonable time”, and such time
shall be deemed to be extended by the period of such delay.
14.6    Landlord’s Default. Landlord shall not be deemed to be in default in the
performance of any of its obligations hereunder unless it shall fail to perform
such obligations and unless within thirty (30) days after notice from Tenant to
Landlord specifying such default Landlord has not commenced diligently to
correct the default so specified or has not thereafter diligently pursued such
correction to completion. Tenant shall have no right, for any default by
Landlord, to offset or counterclaim against any rent due hereunder.
14.7    Brokerage. Tenant warrants and represents to Landlord that it has had no
dealings with any broker or agent in connection with this Lease other than the
dealings with the broker referenced in Section 17 of the PSA (as this Lease was
a part of the transactions contemplated under the PSA) and that, pursuant to
Section 17 of the PSA, Tenant is responsible for any fees or commissions payable
to such broker. Tenant covenants to defend with counsel approved by Landlord,
hold harmless and indemnify Landlord from and against any and all cost, expense
or liability for any compensation, commissions and charges claimed by any broker
or agent in connection with this Lease. Nothing herein shall modify or limit the
provisions of Section 17 of the PSA.
14.8    Miscellaneous. This Lease shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts. There are no
prior oral or written agreements between Landlord and Tenant affecting this
Lease
ARTICLE 15    
Provisions Relating to 355 Wood Road


Landlord agrees to lease to Tenant, and Tenant agrees to lease from Landlord,
certain premises (the “355 Wood Road Premises”) on the first floor of the
building (the “355 Wood Road Building””) currently occupied and used by Bright
Horizons Family Solutions, Inc. (“Bright Horizons”) pursuant to that certain
Child Development Center Management Agreement by and between Seller and Bright
Horizons (the “Management Agreement”). The 355 Wood Road Building is located on
the parcel of land known as 355 Wood Road, Braintree,




18

--------------------------------------------------------------------------------




Massachusetts, more particularly described on Exhibit B attached hereto (the
“355 Wood Road Lot”). The lease of the 355 Wood Road Premises by Landlord to
Tenant shall be upon the same terms and conditions set forth herein with respect
to the Premises, and the terms and conditions of the other Articles of this
Lease shall apply to the lease of the 355 Wood Road Premises as though (a) the
355 Wood Road Premises were the “Premises” under this Lease, (b) the 355 Wood
Road Building was the “Building” under this Lease and (c) the 355 Wood Road Lot
was the “Lot” under this Lease; provided however, that:
1.
Tenant’s lease of the 355 Wood Road Premises shall be coterminous with the
Original Term, and Tenant shall have no right to extend the term of its lease of
the 355 Wood Road Premises beyond the expiration of the Original Term. Seller
agrees to terminate the Management Agreement and to deliver the 355 Wood Road
Premises, free of the Bright Horizon’s possession thereof and free of any and
all personal property of Bright Horizons and Seller and otherwise in the
condition required under Section 10.9 of this Lease, on or before the expiration
of the Original Term.

2.
Tenant shall have the right to terminate this Lease with respect to the 355 Wood
Road Premises at any time during the Term of this Lease by giving at least
thirty (30) days’ prior notice to Landlord.

3.
The Monthly Fixed Rental Rate for the 355 Wood Road Premises shall be $0.00, and
Tenant shall pay, in accordance with Article 8 hereof, all amounts to be paid by
Tenant pursuant to Articles 5, 6, and 7 hereof that are applicable to the 355
Wood Road Building (as if it were the “Premises”) and the 355 Wood Road Lot (as
if it were the “Lot”) to the extent attributable to the period of time prior to
when the 355 Wood Road Premises is surrendered to Landlord in accordance with
subsection 1 of this Article 15. Notwithstanding the foregoing, if any utilities
or services to the 355 Wood Road Premises are separately metered, then Tenant
shall only be responsible for the cost of providing such utilities or services
to the 355 Wood Road Premises.

4.
The 355 Wood Road Premises may be used and occupied by Bright Horizons for the
use set forth in the Management Agreement, and such use and occupation shall be
deemed a part of the Permitted Uses with respect to the 355 Wood Road Premises.
Tenant shall ensure that Bright Horizons maintains all licenses and permits
necessary for Bright Horizon’s business operations at the 355 Wood Road
Premises.

5.
If Tenant holds over in the 355 Wood Road Premises beyond the expiration or
termination of the Original Term, and such holdover continues for more than
thirty (30) days following such expiration or termination, then Tenant shall be
responsible for all of Landlord’s indirect or consequential damages arising from
such holdover.



[Remainder of Page Intentionally Left Blank]


19

--------------------------------------------------------------------------------






WITNESS the execution hereof under seal as of the day and year first above
written.
TENANT:


HAEMONETICS CORPORATION


By:
/s/ William P. Burke
Name:
William P. Burke
Its:
Executive Vice President,
Chief Financial Officer





LANDLORD:


HRP WOOD ROAD, LLC


By:
/s/ Eric Kaup
Name:
Eric Kaup
Its:
Authorized Signatory











20

--------------------------------------------------------------------------------






EXHIBIT A


Description of the Lot


400 Wood Road, a/k/a 360 Wood Road
That certain parcel of land with the building and other improvements thereon,
situated at the Southwesterly end of Wood Road in Braintree, Norfolk County,
Massachusetts, bounded and described as follows:
EASTERLY:    by the Westerly line of Wood Road, shown on the plan hereinafter
referred to, one hundred sixty and 52/100 (160.52) feet;
SOUTHEASTERLY:    five and 36/100 (5.36) feet;
NORTHEASTERLY:    four hundred twenty-one and 92/100 (421.92) feet, by lot
numbered 30, shown on said plan;
SOUTHEASTERLY:    by the Northwesterly line of Route 128, shown on said plan,
eight hundred seventy-one and 54/100 (871.54) feet;
WESTERLY:        eight hundred twenty and 27/100 (820.27) feet;
NORTHWESTERLY:    seven hundred thirty-two (732) feet, by land now or formerly
of the Commonwealth of Massachusetts; and
NORTHEASTERLY:    by lot numbered 32, shown on said plan, three hundred eight
and 08/100 (308.08) feet.
Said parcel is shown as lot numbered 31 on a plan drawn by Ernest W. Branch,
Inc., Surveyors, dated April 25, 1980, as approved by the Land Court, filed in
the Land Registration Office as No. 11973M, a copy of a portion of which is
filed in Norfolk Registry District of the Land Court with Certificate No.
111018, Sheet 2, Book 556.


21

--------------------------------------------------------------------------------






EXHIBIT B


Description of the 355 Wood Road Lot
355 Wood Road


The land, with any buildings and other improvements thereon, situated at the
Northwesterly side of Wood Road, in Braintree, Norfolk County, Massachusetts,
shown as Lot 34 on Land Court Plan No. 11973N, filed with the Norfolk Registry
District of the Land Court, bounded and described, according to said Plan, as
follows:


Lot 34


SOUTHEASTERLY:    by the side line of Wood Road as shown on Plan, 325.98 feet,


SOUTHERLY:
by the side line of Wood Road as shown on said Plan by a curved line having a
radius of 50.00 feet, 44.05 feet;



SOUTHERLY:
again by the side line of Wood Road as shown on said Plan by a curved line
having a radius of 60.00 feet, 6.94 feet;



SOUTHWESTERLY:    by Lot 31 as shown on said Plan, 308.08 feet;


NORTHWESTERLY:    by land now or late of the Commonwealth of Massachusetts,
540.36 feet;


NORTHEASTERLY:    by Lot 35 as shown on said Plan, 32.83 feet;


SOUTHEASTERLY:    by Lot 35 as shown on said Plan, 180.30 feet;


NORTHEASTERLY:    by Lot 35 as shown on said Plan, 306.86 feet.


Said land is shown as Lot 34 containing 2.921 acres on a Plan of Land in
Braintree, Mass., Scale 40 feet to an inch, dated February 4, 1985, by Ernest W.
Branch, Inc., Civil Engineers, filed with the Land Court on March 22, 1985, and
designated Land Court Plan No. 11973N.










22